Smith, Judge.
Murray raises only the general grounds in this appeal from his convictions of rape and aggravated sodomy. The evidence was sufficient to authorize an impartial trier of facts to find the appellant guilty of rape and aggravated sodomy beyond a reasonable doubt. Jackson v. Virginia, — U. S. — (99 SC 2781, 61 LE2d 560) *872(1979).
Argued November 20,1979 —
Decided January 7, 1980.
Joseph C. Kitchins, for appellant.
J. Lane Johnston, District Attorney, William Thomas Hankins, III, Assistant District Attorney, for appellee.

Judgment affirmed.


Quillian, P. J., and Birdsong, J., concur.